Citation Nr: 1128871	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  05-05 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee 


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  A timely appeal was noted from that decision.

In August 2008, the Board issued a decision denying entitlement to service connection for diabetes mellitus.  The Veteran subsequently appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2010, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the August 2008 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.

In June 2010, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  Pursuant to the Board's remand orders, the RO engaged in procedures set out in the VA Adjudication Manual for verifying herbicide exposure along the Korean DMZ.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Korea from May 1969 to January 1970. 

2.  Diabetes mellitus, type II, is among the diseases recognized by VA as etiologically related to herbicide exposure

3.  As the Veteran did not serve in Vietnam, or in one of the specified units in South Korea that have been determined to have been exposed to herbicides, he is not presumed to have been exposed to herbicides; moreover, actual exposure to such herbicides has not been established. 

4.  A clear preponderance of the evidence is against a finding that diabetes mellitus had its clinical onset during service or within the first post-service year.
 

CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred or aggravated in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated November 2003, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Because service connection is denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure to notify prejudice to the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service medical records have been associated with the claims file.  All identified and available treatment records have been secured.  

An etiological opinion has not been obtained for the Veteran's claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, while there is a current diagnosis of diabetes mellitus, there is no true indication the disability is associated with service.  There is no evidence of diabetes in service or within the first post-service year.  Additionally, the evidence is against a finding that the Veteran was exposed to herbicides during his service in the Republic of Korea.  In view of the lack of evidence regarding exposure to herbicides, the absence of findings of diabetes in service and the first suggestion of pertinent disability after active duty, relating this disability to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  The Board is satisfied that the duties to notify and assist have been met. 

Presumptive Service Connection

The Veteran has attributed his disability to herbicide exposure while serving in Korea's demilitarized zone (DMZ).  Specifically, he asserts that he was exposed to herbicides while checking survey markers in the DMZ.  

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows: 

(a)(6)(iv) A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 

This amendment is applicable to all applications for benefits that are pending before VA on February 24, 2011, including the Veteran's.  

The Department of Defense (DoD) has provided to VA an inventory regarding herbicide use outside of the Republic of Vietnam.  DoD has determined that four combat brigades of the 2nd Infantry Division were in the affected area at the time herbicides were being used.  If it is determined that a Veteran who served in Korea from April 1, 1968 to August 31, 1971, belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C. 

In this case, although the Veteran served in Korea during the relevant time period, his unit, the 1st Target Acquisition Battalion, 25th Field Artillery, is not among the units identified by DoD.   Thus, the presumptive provisions regarding exposure to herbicides in the Republic of Korea do not apply.  

Nevertheless, the RO has attempted to verify any actual exposure to herbicides that may have occurred during the Veteran's Korea service.  In response to the RO's queries, the National Personnel Records Center (NPRC) indicated in correspondence dated November 2003 that there was no record of the Veteran's having been exposed to herbicides during his active service.  

In accordance with the procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) for verifying herbicide exposure in the Republic of Korea, a request was sent to the U.S. Army and Joint Services Research Center (JSRRC) to provide the approximate location of the Veteran's unit between May 21, 1969 and July 31, 1969, and determine its approximate distance from the DMZ during that time.  JSRRC was also asked to determine whether the Veteran's unit or any elements of that unit, particularly artillery surveyors, were ever sent to the DMZ to perform support duties for the 2nd Infantry Division during the identified time frame.

A response was received from the Defense Personnel Records Information Retrieval System (DPRIS) in December 2010.  The unit history for the 1st Target Acquisition Battalion, 25th Field Artillery, for 1969, showed that the unit was stationed at Camp Jackson, approximately 19 miles south of the DMZ.  The history did not document specific exposure to herbicides, nor did it document the movements of individual unit members along the DMZ. 

Upon review, the Board finds that the Veteran's recollection of service in the DMZ is not supported by any documentary evidence.  The NPRC has not been able to verify any exposure to herbicides in service, and the Veteran's unit history does not document any movements by individual members of the unit to the DMZ.  

In July 2011, the Veteran's representative suggested that VA obtain survey maps for the area described by the Veteran in an effort to verify the locations of the survey markers he claims to have checked.  However, even if such survey maps could be obtained, the presence of a marker on a map is not sufficient evidence that the Veteran visited that marker.  The Veteran's recollection of visiting the DMZ is not corroborated and the objective evidence does not suggest that any members of the Veteran's unit performed specific duties along the DMZ.  A clear preponderance of the evidence is against a finding of herbicide exposure in service.  

Direct Service Connection

Although the evidence does not establish a presumptive link between the Veteran's disability and his active service, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection will also be presumed for certain chronic diseases, including diabetes, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  However, as will be discussed further below, the presumptive period is not for application here, as diabetes was not diagnosed until many years after the Veteran's discharge from active service.

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's service medical records are negative for complaints related to diabetes mellitus.  His separation examination also makes no mention of diabetes, and his urinalysis was normal.  Post-service evidence shows no treatment for diabetes mellitus until January 2000.  

There was no evidence of diabetes in service, and the Veteran's diabetes did not manifest for approximately 30 years post-discharge.  There is no medical evidence suggesting that there is a nexus between the Veteran's disability and his service, nor has the Veteran alleged a continuity of symptomatology since service.  

The Board recognizes the Veteran's belief that his diabetes is a result of his service; however, he is not competent to diagnose diabetes, or render an opinion as to its cause or etiology, because he does not have the requisite medical expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  This is not a disability that may be diagnosed by its unique and readily identifiable features and without specialized testing.  The Veteran's contentions that he has diabetes that is related to service are outweighed by the medical evidence which reflects that his diabetes was diagnosed many years after his discharge from active service.  

The Board is charged with weighing the positive and negative evidence, resolving doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the service treatment records, the lay evidence presented by the Veteran, and the evidence received from the NPRC and DPRIS, the Board finds that the negative evidence is more persuasive and of greater probative value.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's diabetes is causally related to active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Service connection for diabetes mellitus, type II, to include as due to exposure to herbicides is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


